UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-50009 PACIFIC HEALTH CARE ORGANIZATION, INC. (Exact name of registrant as specified in its charter) Utah 87-0285238 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 1201 Dove Street, Suite 300 Newport Beach, California (Address of principal executive offices) (Zip Code) (949) 721-8272 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for any shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo x As of May 14, 2013, the registrant had 802,424 shares of common stock, par value $0.001, issued and outstanding. Table of Contents PACIFIC HEALTH CARE ORGANIZATION, INC. FORM 10-Q TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements Balance Sheets as ofMarch 31, 2013 (Unaudited) and December 31, 2012 3 (Unaudited) Statements of Operations for the Three Months Ended March 31, 2013 and 2012 4 (Unaudited) Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3.Quantitative and Qualitative Disclosure about Market Risk 16 Item 4.Controls and Procedures 16 PART II — OTHER INFORMATION Item 1A.Risk Factors 17 Item 6.Exhibits 17 Signatures 18 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Information Pacific Health Care Organization, Inc. Condensed Consolidated Balance Sheets ASSETS March 31, 2013 (Unaudited) December 31, Current Assets Cash $ $ Accounts receivable, net of allowance of $20,000 Prepaid income tax - Receivable other - Prepaid expenses Total current assets Property and equipment, net Computer equipment Furniture & fixtures Office equipment Office equipment under capital lease Total property & equipment Less: accumulated depreciation ) ) Net property & equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Income tax payable Current obligations under capital lease Deferred rent expense Deferred tax liability Unearned revenue - Total current liabilities Long term liabilities Noncurrent obligations under capital lease Total liabilities Commitments and Contingencies - - Shareholders’ Equity Preferred stock; 5,000,000 shares authorized at $0.001 par value; zero shares issued and outstanding - - Common stock; 50,000,000 shares authorized at $0.001 par value; 802,424shares issued and outstanding Additional paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 Table of Contents Pacific Health Care Organization, Inc. Condensed Consolidated Statements of Operations (Unaudited) For three months ended March 31, Revenues: HCO fees $ $ MPN fees Other Total revenues Expenses: Depreciation Consulting fees Salaries & wages Professional fees Insurance Outsource service fees Data maintenance General & administrative Total expenses Income from operations Other income (expense) Interest income Rental income - Interest (expense) ) ) Total other income (expense) ) Income before taxes Income tax provision Net income $ $ Basic and fully diluted earnings per share: Earnings per share amount $ $ Weighted average common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements 4 Table of Contents Pacific Health Care Organization, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net incometo net cash: Depreciation Changes in operating assets & liabilities (Increase) in accounts receivable ) ) Decrease in other receivables - (Increase) decrease in income tax receivable ) - Decrease in commission draw - (Increase) in prepaid expenses ) ) (Decrease) in accounts payable ) ) (Decrease) increase in deferred rent expense ) Increase in accrued expenses (Decrease) increase in income tax payable ) (Decrease) in unearned revenue ) ) Net cash used in operating activities ) ) Cash Flows from investing activities Purchase of furniture and office equipment ) ) Net cash used in investing activities ) ) Cash Flows from financing activities Payment of obligation under capital lease ) ) Net cash used in financing activities ) ) (Decrease)in cash ) ) Cash at beginning of period Cash at end of period $ $ Supplemental cash flow information Cash paid for: Interest $ $ Income taxes paid $ $ - The accompanying notes are an integral part of these condensed consolidated financial statements 5 Table of Contents Pacific Health Care Organization, Inc. Notes to Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2013 NOTE 1 - BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by Pacific Health Care Organization, Inc. (the “Company”) pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted in accordance with such rules and regulations.The information furnished in the interim condensed financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements.Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim condensed consolidated financial statements be read in conjunction with the Company’s audited financial statements and notes thereto included in its December 31, 2012 Annual Report on Form 10-K.Operating results for the three months ended March 31, 2013 are not necessarily indicative of the results to be expected for year ending December 31, 2013. NOTE 2 - SUBSEQUENT EVENTS In accordance with ASC 855-10 Company management reviewed all material events through the date of issuance and there are no material subsequent events to report. 6 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Statements and Results of Operations This quarterly report on Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended, that are based on our management’s beliefs and assumptions and on information currently available to our management.For this purpose any statement contained in this report that is not a statement of historical fact may be deemed to be forward-looking, including statements about our revenue, spending, cash flow, products, actions, intentions, plans, strategies and objectives.Without limiting the foregoing, words such as “may,” “hope,” “will,” “expect,” “believe,” “anticipate,” “estimate” “projected” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainty, and actual results may differ materially depending on a variety of factors, many of which are not within our control.These factors include but are not limited to economic conditions generally and in the industry in which we and our customers participate; competition within our industry, including competition from much larger competitors; legislative requirements or changes which could render our services less competitive or obsolete; our failure to successfully develop new services and/or products or to anticipate current or prospective customers’ needs; price increases or employee limitations; and delays, reductions, or cancellations of contracts we have previously entered. Forward-looking statements are predictions and not guarantees of future performance or events.The forward-looking statements are based on current industry, financial and economic information, which we have assessed but which by its nature, is dynamic and subject to rapid and possibly abrupt changes.Our actual results could differ materially from those stated or implied by such forward-looking statements due to risks and uncertainties associated with our business.We hereby qualify all our forward-looking statements by these cautionary statements. We undertake no obligation to amend this report or revise publicly these forward-looking statements (other than pursuant to reporting obligations imposed on registrants pursuant to the Securities Exchange Act of 1934) to reflect subsequent events or circumstances. The following discussion should be read in conjunction with our financial statements and the related notes contained elsewhere in this report and in our other filings with the Securities and Exchange Commission. Throughout this quarterly report on Form 10-Q, unless the context indicates otherwise, the terms, “we,” “us,” “our” or “the Company” refer to Pacific Health Care Organization, Inc., (“PHCO”) and our wholly-owned subsidiaries Medex Healthcare, Inc. (“Medex”), Industrial Resolutions Coalition, Inc. (“IRC”), Medex Managed Care, Inc. (“MMC”), Medex Medical Management, Inc. (“MMM”) and Medex Legal Support, Inc., (“MLS”). Overview We are a specialty workers’ compensation managed care company providing a range of services for California employers and claims administrators.Workers’ compensation costs continue to increase due to rising medical costs, inflation, fraud and other factors.Medical and indemnity costs associated with workers’ compensation in the state of California are billions of dollars annually.Our focus goes beyond the medical cost of claims.Our goal is to reduce the entire cost of the claim, including medical, legal and administrative costs.Through our wholly-owned subsidiaries we provide a range of effective workers’ compensation cost containment services, including but not limited to: · Health Care Organizations (“HCOs”) · Medical Provider Networks (“MPNs”) · HCO + MPN · Workers’ Compensation Carve-Outs · Utilization Review (“UR”) · Medical Bill Review (“MBR”) · Nurse Case Management (“NCM”) 7 Table of Contents Health Care Organizations HCOs are networks of health care professionals specializing in the treatment of workplace injuries and in back-to-work rehabilitation and training.HCOs were created to appeal to employees, while providing substantial savings to the employer clients.In most cases, the HCO program gives the employer client 180 days of medical control in a provider network within which the employer client has the ability to direct the claim.The injured worker may change physicians once, but may not leave the network.The increased length in control is designed to decrease the incidence of fraudulent claims and disability awards and is also based upon the notion that if there is more control over medical treatment there will be more control over getting injured workers back on the job and therefore, more control over the cost of claims and workers’ compensation premiums. Our subsidiary, Medex holds two HCO licenses.Through these licenses we cover the entire state of California.We offer injured workers a choice of enrolling in an HCO with a network managed by primary care providers requiring a referral to specialists or a second HCO where injured workers do not need any prior authorization to be seen and treated by specialists. Under the HCO guidelines, all HCOs are required to pay certain annual fees to the California Division of Workers’ Compensation (“DWC”).This annual fee is based on the number of employees enrolled in the HCO.HCO guidelines also impose certain reporting and information delivery requirements upon HCOs. Medical Provider Networks By virtue of our certification as an HCO, we are statutorily qualified as an approved MPN.Like an HCO, an MPN is a network of health care professionals, but MPN networks do not require the same level of medical expertise in treating work place injuries.Under an MPN program, the employer client dictates which physician the injured employee will see for the initial visit.Thereafter, the employee can choose to treat with any physician within the MPN network.Under the MPN program, however, for as long as the employee seeks treatment for his injury, he can only seek treatment from physicians within the MPN network. Unlike HCOs, MPNs are not assessed annual fees and have fewer reporting and information delivery requirements.As a result, the administrative costs associated with administering an MPN program are lower, which allows MPNs to market their services at a lower cost than HCOs. HCO + MPN As a licensed HCO and MPN, in addition to offering HCO and MPN programs, we are able to offer our clients a combination of the HCO and MPN programs.Under this plan model an employer can enroll its employees in the HCO program, and then prior to the expiration of the 90 or 180 day treatment period under the HCO program, the employer can enroll the employee into the MPN program.This allows employers to take advantage of both programs.We believe that we are currently the only entity that offers both programs together in a combination program. Workers’ Compensation Carve-outs Through IRC we seek to create legal agreements for the implementation of Workers’ Compensation Carve-Outs for California employers with collective bargaining units, and the administration of such programs within the statutory and regulatory requirements.The California legislature permits employers and employees to engage in collective bargaining over alternative systems to resolve disputes in the workers’ compensation context.These systems are called carve-outs because the employers and employees covered by such collective bargaining agreements are carved out from the state workers’ compensation system. 8 Table of Contents Utilization Review Utilization reviewincludesutilization review or utilization management functions that prospectively, retrospectively, or concurrently review and approve, modify, delay, or deny, based in whole or in part on medical necessity to cure and relieve, treatment recommendations by physicians,prior to, retrospectively, or concurrent with the provision of such medical treatment services pursuant to California Workers’ Compensation law, or other jurisdictional statutes. Medical Bill Review Medical bill reviewrefers to professional analysis of medical provider, services, or equipment billing to ascertain the proper reimbursement. Such services include, but are not limited to, coding review and rebundling, reasonable and customary review, fee schedule analysis, out-of-network bill review, pharmacy review, PPO management, and repricing. Nurse Case Management Nurse case management is a collaborative process that assesses, plans, implements, coordinates, monitors, and evaluates the options and services required to meet an injured worker’s health needs. Our nurse case managers use communication and available resources to promote quality, cost-effective outcomes with the goal of returning the injured worker to gainful employment and maximum medical improvement as soon as medically appropriate. We provide UR, MBR and NCM services to self-insured employers, insurance companies and the public sector. Through our wholly-owned subsidiary IRC we participate in the business of creating legal agreements for the implementation and administration of Carve-Outs for California employers with collective bargaining units. We offer our HCO and MPN services through Medex.IRC participates in the Carve-Outs business.MMC oversees and manages our UR and MBR businesses and MMM oversees our NCM services. Results of Operations Comparison of the three months ended March 31, 2013 and 2012 Revenue Total revenues increased 30% during the three-month period ended March 31, 2013 to $1,384,110 when compared to the same period a year earlier. When compared to the three months ending March 31, 2012, revenues for HCO, MPN and other revenues increased by 24%, 12% and 36%, respectively. During the three months ended March 31, 2013 the total number of employee enrollees increased 38%. As of March 31, 2013, we had approximately 537,000 total HCO and MPN enrollees compared to approximately 388,000 total HCO and MPN enrollees as of March 31, 2012.This increase was primarily the result of existing major HCO and MPN customer increasing their enrollments during 2012 and the quarter ended March 31, 2013.The primary reason for the growth in other revenues was the continuing growth in MBR, UR and NCM revenues. Although we realized growth in our revenues during the three months ended March 31 2013 compared to the same period in 2012, there are no assurances that we will continue to experience growth during 2013 at a rate similar to the growth rate we experienced in 2012 and the first quarter of 2013. 9 Table of Contents Our business generally has a long sales cycle, typically in excess of one year. Once we have established a customer relationship, our revenue adjusts with the growth or retraction of our customers’ managed headcount volume. New customers are added throughout the year and other customers terminate from the program for a variety of reasons. In the current economic environment, we anticipate businesses will continue to seek ways to further reduce their workers’ compensation program costs. Even though the HCO and MPN programs have been shown to create a favorable return on investment for employers, (as our services are a significant component of the employers’ loss prevention programs), it is always a challenge to justify our fees to our customers, especially in this economy. In order to convince employers that HCO and/or MPN fees are well-spent, we must continue to provide a framework for expeditiously returning employees back to work at the lowest cost. As a result, we may experience some client turnover in the form of existing employer clients seeking to terminate or renegotiate the scope and terms of existing services. We also anticipate our market may shrink as some employers seek to reduce their costs by managing their workers’ compensation care services in-house. HCO Fees During the three months ended March 31, 2013 and 2012, HCO fee revenues were $246,689 and $198,257, respectively.While HCO enrollment increased 11% (from approximately 65,000 enrollees to approximately 72,000 enrollees) during the quarter ended March 31, 2013, we realized a 24% increase in revenue from HCO fees when compared to the same period last year.The percentage increase in revenues outpaced the percentage increase in enrollment by 13%.Revenue growth outpaced enrollment growth principally as a result of an increase in the volume of claims network fees to a number of new clients. MPN Fees MPN fee revenues for the three months ended March 31, 2013 were $205,741 compared to $183,036 for the three months ended March 31, 2012. During the quarter ended March 31, 2013 we realized a 44% increase in MPN enrollment (from approximately 323,000 enrollees to approximately 465,000 enrollees.)Factors such as differing fee terms, unbundling of services, price competition and other similar factors as compared to three months ended March 31, 2012, resulted in only a 12% increase in MPN revenues compared to the three months ended March 31, 2012. Other Fees Other fees consist of revenues derived from UR, MBR, NCM and network claims repricing services. Other fee revenues for the three months ended March 31, 2013 and 2012 were $931,680 and $684,164, respectively. UR and MBR Fees Our MBR and UR revenues increased by $44,606 and $149,885, respectively, during the first fiscal quarter 2013 when compared to the same period of fiscal 2012.MBR and UR service revenues grew largely as a result of increased marketing efforts by MMC in these areas of our business. NCM Fees NCM revenues increased $72,724 to $215,116 during the quarter ended March 31, 2013 resulting primarily from increased customer employee enrollment primarily by existing customers. 10 Table of Contents Network Repricing Fees Our network claims repricing fees are generated from certain customers who have access to our network and split with Medex their cost savings generated from their PPO.Network claims repricing fees decreased from $68,146 to $44,715 during the three months ended March 31, 2013, as two customers reported lower levels of network claims repricing fees.This resulted in a decrease in fees of $23,431when compared to the three months ended March 31, 2012. Expenses Total expenses for the three months ended March 31, 2013 and 2012 were $1,040,550 and $798,683, respectively.The increase of $241,867 was the result of increases in depreciation, consulting fees, salaries and wages, professional fees, insurance, outsource service fees, data maintenance and general and administrative expense. Consulting Fees During the three months ended March 31, 2013 consulting fees increased to $99,481 from $95,816 during the three months ended March 31, 2012.This increase of $3,665 was primarily the result of increased IT consultant fees offset by the termination of the lien consultant as of January 31, 2013. In the event we see increased levels of services requested from our customers, especially for nurse case management services,we may be required to engage additional nurse case managers and could experience higher consulting fees. Salaries and Wages Salaries and wages increased $74,742 or 18% to $500,336 during the three months ended March 31, 2013 compared to $425,594 during the three months ended March 31, 2012. The increase in salaries and wages was primarily due to hiring new employees as follows: Medex added four MPN Program Administrators, one in June 2012, one in July 2012 and two in September 2012 and hired one provider relations administrator in September 2012.PHCO added an accounting manager in August 2012, an accounting clerk in September 2012 and a receptionist in October 2012.MMM hired one nurse case manager in July 2012 and one in August 2012.MMC hired a bill review analyst and a UR program coordinator in September 2012 and a bill review specialist in October 2012. Also contributing to the increase in salaries and wages during three months ended March 31, 2013 when compared to the three months ended March 31, 2012, were the salary increases given tothe CEO and CFO of PHCO, and the COO of Medex in December 2012. Professional Fees For the three months ended March 31, 2013 we incurred professional fees of $75,778, compared to $49,088 during the three months ended March 31, 2012.This 54% increase in fees was primarily the result of increased professional fees paid for field case management services partially offset by lower legal and medical consultant fees. 11 Table of Contents Insurance During the three months ended March 31, 2013 we incurred insurance expenses of $58,180, a $12,443 increase over the prior year three-month period.The increase in 2013 was primarily due to premium increases for our employee group health medical coverage resulting from the increase in our total number of employees. We are currently reviewing our entire company insurance policies and do not expect a material increase during the remainder of this fiscal year. Outsource Service Fees Outsource service fees consist of costs incurred in outsourcing MBR services and certain NCM and UR services.We do not, at this time, have enough volume to justify creating our own MBR and UR in-house staff.Instead, we utilize outside vendors to provide specific services for our clients, charging additional fees over and above those paid to said vendors for administration and coordination of MBR, NCM and UR services directly to the clients. We incurred $139,257 and $64,061 in outsource service fees during the three-months periods ended March 31, 2013 and 2012, respectively. This $75,206 increase was primarily the result of the increased demand for our MBR and UR services. Data Maintenance During the three months ended March 31, 2013 and March 31, 2012 data maintenance fees were $27,737 and $6,831, respectively. The increase of $20,906 in data maintenance fees was primarily attributable to higher data maintenance costs associated with the renewal of MPN enrollees and enrollment of new customers during the period ended March 31, 2013 when compared to the period ended March 31, 2012. General and Administrative General and administrative expenses increased 22% to $128,973 during the three-month period ended March 31, 2013.This increase of $23,200 was primarily attributable to increases in advertising, employment agency fees, equipment and repairs, rent expense, travel and entertainment and vacation expense partially offset by decreases in dues and subscriptions, licenses and permits, postage and delivery and miscellaneous general administrative expenses.We expect current levels of general and administrative expenses to increase starting with the second quarter of 2013. Income Before Taxes In the first fiscal quarters of 2013 and 2012, total revenues exceeded total expenses.As a result, we recognized income before taxes during the three months ended March 31, 2013 and 2012 of $343,296 and $267,484, respectively. Income Tax Provision As a result of realizing income before taxes, we made provision for our income tax obligations in the first fiscal quarters of 2013 and 2012.Our income tax provision for the three-months ended March 31, 2013 was 25% greater than during the comparable period 2012 to reflect the 28% increase in income before taxes realized during the first fiscal quarter 2013 compared to the first fiscal quarter 2012. 12 Table of Contents Net Income During the three months ended March 31, 2013, total revenues of $1,384,110 were higher by $318,653 when compared to the same period in 2012.This increase in total revenues was partially offset by increases in total expenses of $241,867 resulting in income from operations of $343,560 compared to income from operations of $266,774 during three months ended March 31, 2012.Correspondingly, we realized net income of $203,885 for the three months ended March 31, 2013, compared to net income of $156,371, during the three months ended March 31, 2012.We expect moderate increases in revenues to continue in the second quarter of 2013, when compared to the the second quarter of 2012, to be generated from new services offered by the Company to existing and new customers. Liquidity and Capital Resources As of March 31, 2013, we had cash on hand of $447,198 compared to $479,674 at December 31, 2012.The $32,476 decrease in cash on hand is primarily the result of increases in our accounts receivables, prepaid expenses, and decreases in accounts payable, other receivables and income tax payable, partially offset by increases in our net profit, depreciation, accrued expenses and income tax payable.The payment period on our accounts receivables for our MBR and UR services is longer than for our other services, as these clients generally are slower payers.We are currently seeking loan arrangements to supplement our working capital needs to address the extended collection times on these accounts receivables.Notwithstanding this issue, barring a significant economic downturn, we believe that cash on hand and anticipated revenues from operation will be sufficient to cover our operating costs for the balance of the current fiscal year. We currently have planned certain capital expenditures during the next twelve months to accommodate our growth.We do not anticipate this will require us to seek outside sources of funding.We do, however, from time to time, investigate potential opportunities to expand our business either through the creation of new business lines or the acquisition of existing businesses.We have not identified any suitable opportunity at the current time.An expansion or acquisition of this sort may require greater capital resources than we possess.Should we need additional capital resources, we most likely would seek to obtain such through debt and/or equity financing.We do not currently possess an institutional source of financing.Given current credit market conditions, there is no assurance that we could be successful in obtaining additional debt financing on favorable terms, or at all.Similarly, given current market and economic conditions there is no guarantee that we could negotiate appropriate equity financing. Cash Flow During the three months ended March 31, 2013 cash was primarily used to fund operations. We had a net decrease in cash of $32,476 during the three months ended March 31, 2013.See below for additional discussion and analysis of cash flow. For the three months ended March 31, (unaudited) (unaudited) Net cash used in operating activities $ ) $ ) Net cash used in investing activities ) ) Net cash used in financing activities ) ) Net (decrease) in cash $ ) $ ) During the three months ended March 31, 2013, net cash used in operating activities was $26,795 compared to net cash provided by operating activities of $4,357 during the three months ended March 31, 2012.As discussed herein we realized net income of $203,885 during the three months ended March 31, 2013, compared to net income of $156,371 during the three months ended March 31, 2012. 13 Table of Contents Summary of Material Contractual Commitments The following is a summary of our material contractual commitments as of March 31, 2013: Payments Due By Period Contractual obligations Total Less than 1 year 1-3 years 3-5 years More than 5 years Equipment Leases(1) $ $ $ $
